                                        Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 1 of 16




                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6                              NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8   IN RE: VOLKSWAGEN “CLEAN DIESEL”                     MDL No. 2672 CRB (JSC)

                                   9   MARKETING, SALES PRACTICES, AND
                                       PRODUCTS LIABILITY LITIGATION
                                       _____________________________________/               ORDER AWARDING FEES AND
                                  10
                                                                                            COSTS
                                  11   This Order Relates To:
                                       Dkt. Nos. 6903 & 6904
                                  12
Northern District of California




                                       ______________________________________/
 United States District Court




                                  13

                                  14          Garry Johnston and Jean Paul and Marie Walker (collectively, “Plaintiffs”) opted out of the

                                  15   class action settlements that resolved most civil actions against Volkswagen AG and Volkswagen

                                  16   Group of America. Plaintiffs later accepted Volkswagen’s Rule 68 offers. Those offers allowed

                                  17   Plaintiffs to seek reasonable attorneys’ fees and costs, which they have now done. Johnston is

                                  18   awarded Johnston $22,234.50 in fees and $635.46 in costs, and the Walkers are awarded

                                  19   $19,540.50 in fees and $584.85 in costs. No hearing is necessary to resolve this matter.

                                  20   I.     BACKGROUND
                                  21          This Court has previously described the events that are the basis for Plaintiffs’ claims:
                                  22
                                                      Over the course of six years, Volkswagen sold nearly 500,000
                                  23                  Volkswagen– and Audi-branded TDI “clean diesel” vehicles, which
                                                      they marketed as being environmentally friendly, fuel efficient, and
                                  24                  high performing. Consumers were unaware, however, that
                                                      Volkswagen had secretly equipped these vehicles with a defeat
                                  25                  device that allowed Volkswagen to evade United States
                                                      Environmental Protection Agency (“EPA”) and California Air
                                  26                  Resources Board (“CARB”) emissions test procedures. Specifically,
                                                      the defeat device produces regulation-compliant results when it
                                  27                  senses the vehicle is undergoing testing, but operates a less effective
                                                      emissions control system when the vehicle is driven under normal
                                  28                  circumstances. It was only by using the defeat device that
                                           Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 2 of 16



                                                      Volkswagen was able to obtain Certificates of Conformity from
                                   1                  EPA and Executive Orders from CARB for its TDI diesel engine
                                                      vehicles. In reality, these vehicles emit nitrogen oxides (“NOx”) at
                                   2                  a factor of up to 40 times over the permitted limit.
                                   3   In re: Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., No. 15-md-02672-

                                   4   CRB (JSC), 2016 WL 6248426, at *1 (N.D. Cal. Oct. 25, 2016). The scandal led to numerous

                                   5   government actions and over a thousand civil lawsuits, which were consolidated before this Court

                                   6   by the Judicial Panel on Multidistrict Litigation. Id. at *2. The bulk of the civil actions were

                                   7   resolved in two settlements (one concerning 2.0-liter TDI vehicles and another for 3.0-liter TDI

                                   8   vehicles) approved by this Court. See generally In re: Volkswagen, 2016 WL 6248426; 3.0-Liter

                                   9   Class Action Settlement Approval Order (dkt. 3229).

                                  10           Plaintiffs opted out of the Class Settlements. Johnston Turnage Decl. (dkt. 6903-1) ¶ 16;

                                  11   Walker Turnage Decl. (dkt. 6904-1) ¶ 16. They sued Volkswagen in California Superior Court in

                                  12   2016. Johnston Turnage Decl. ¶ 13; Walker Turnage Decl. ¶ 13. Volkswagen removed the cases
Northern District of California
 United States District Court




                                  13   to this Court, and Plaintiffs’ subsequent motions to remand were denied. Johnston Turnage Decl.

                                  14   ¶ 13–14; Walker Turnage Decl. ¶ 13–14; see also Order Denying Remand (dkt. 5906). In

                                  15   September 2019, Plaintiffs filed First Amended Complaints, which included claims under the

                                  16   Song-Beverly Act and California Consumers Legal Remedies Act. Johnston FAC (dkt. 6733) at

                                  17   1; Walker FAC (dkt. 6734) at 1.

                                  18           The following month, Volkswagen served Plaintiffs with Rule 68 offers: $39,587.80 for

                                  19   Johnston, Johnston Offer of Judgment (dkt. 6804-1), and $34,179 for the Walkers, Walker Offer

                                  20   of Judgment (dkt. 6803-1). The offers allow Plaintiffs to keep their cars, which Volkswagen

                                  21   agreed to repair at no cost. Johnston Fee Mot. (dkt. 6903) at 1; Walker Fee Mot. (dkt. 6904) at 1.

                                  22   They also allowed Plaintiffs to seek reasonable fees and costs, to be determined by the Court.

                                  23   Johnston Offer of Judgment; Walker Offer of Judgment.

                                  24           Johnston now seeks $63,128 in fees and $1,113.17 in costs. Reply (dkt. 7012) at 15. The

                                  25   Walkers seek $69,592 in fees and $633.55 in costs. Id. Volkswagen believes both Plaintiffs’

                                  26   requests should be reduced as to both fees and costs. Opp’n (Johnston1 dkt. 10) at 25.

                                  27

                                  28
                                       1
                                        Volkswagen’s omnibus opposition to both motions was filed on the docket for Johnston’s case,
                                       No. 16-cv-03752-CRB.
                                                                                   2
                                        Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 3 of 16




                                   1   II.    LEGAL STANDARD

                                   2          Federal courts sitting in diversity apply state law to determine a party’s entitlement to costs

                                   3   and attorneys’ fees. Mangold v. Cal. Pub. Util. Comm’n, 67 F.3d 1470, 1478 (9th Cir. 1995). The

                                   4   Song-Beverly Act provides that a prevailing plaintiff may recover “a sum equal to the aggregate

                                   5   amount of costs and expenses, including attorney’s fees based on actual time expended,

                                   6   determined by the court to have been reasonably incurred by the buyer in connection with the

                                   7   commencement and prosecution of such action.” Cal. Civ. Code § 1794(d). The CLRA similarly

                                   8   directs that a prevailing plaintiff be awarded costs and attorneys’ fees. Id. § 1780(e). Volkswagen

                                   9   does not contest that Plaintiffs prevailed under these statutes and are therefore entitled to

                                  10   reasonable fees and costs.

                                  11          California courts calculate attorneys’ fees pursuant to the lodestar method, which “first

                                  12   calculates the number of hours reasonably spent multiplied by the reasonable hourly rate for each
Northern District of California
 United States District Court




                                  13   billing professional, and then . . . adjust[s] the amount based on various relevant factors to ensure

                                  14   the fee reflects the fair market value of the attorney services for the particular action.” K.I. v.

                                  15   Wagner, 225 Cal. App. 4th 1412, 1425 (Cal. Ct. App. 2014) (internal quotation marks and

                                  16   alterations omitted). It is the prevailing party’s burden to show that the fees it seeks are

                                  17   reasonable. Nightingale v. Hyundai Motor Am., 31 Cal. App. 4th 99, 104 (Cal. Ct. App. 1994).

                                  18   III.   DISCUSSION
                                  19          The parties dispute the reasonable hourly rate for virtually all attorneys and non-attorney
                                  20   staff who worked on Plaintiffs’ cases, whether an upward adjustment to the lodestar amount is
                                  21   appropriate, and what claimed hours and costs were reasonably expended.
                                  22
                                              A.      Hourly Rates
                                  23
                                              To show that the requested rates for their counsel are reasonable, Plaintiffs must
                                  24
                                       “produc[e] satisfactory evidence that [they] are in line with those prevailing in the community for
                                  25
                                       similar services of lawyers of reasonably comparable skill and reputation.” Obrien v. FCA US
                                  26
                                       LLC, No. 17-cv-04042-JCS, 2019 WL 5295066, at *5 (N.D. Cal. Oct. 18, 2019) (citing Jordan v.
                                  27
                                       Mulnomah Cty., 815 F.2d 1258, 1263 (9th Cir. 1987). The relevant legal community is the forum
                                  28
                                                                                          3
                                           Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 4 of 16




                                   1   district. Gates v. Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992). Affidavits from comparably

                                   2   qualified practitioners in the same forum, decisions of other courts, and the Court’s own

                                   3   experience are all appropriate guideposts for determining reasonable rates. Obrien, 2019 WL

                                   4   5295066, at *5.

                                   5                  1.      Abbas Kazerounian.
                                   6           Plaintiffs’ requested rate for Kazerounian is $710 an hour.2 Johnson Fee Mot. at 7.
                                   7   Kazerounian graduated from California Western School of Law in 2007, has practiced consumer
                                   8   law for twelve years, and is a principal at his law firm. Johnston Turnage Decl ¶ 21. Volkswagen
                                   9   contests the reasonableness of Kazerounian’s requested hourly rate and suggests that it be reduced
                                  10   to $450 an hour. Opp’n at 20.
                                  11           Plaintiffs fail to show that the requested hourly rate for Kazerounian is reasonable. Their
                                  12
Northern District of California




                                       own survey of other consumer law litigators (many of whom have practiced many more years than
 United States District Court




                                  13   Kazerounian and none of whom practice primarily in the San Francisco Bay Area) does not
                                  14   identify a single lawyer with as high an hourly rate. See Johnston Fee Mot. at 9. Plaintiffs
                                  15   attempt to justify the upward departure by pointing out that rates are higher in San Francisco than
                                  16   other parts of the country and listing some of Kazerounian’s more impressive resume highlights.
                                  17   See Reply at 9–10. They also state that the requested rate was approved by courts in Florida and
                                  18   Ohio. Id. at 10. None of this establishes a reasonable rate for an attorney with comparable
                                  19   credentials in the Northern District of California.
                                  20           But recent decisions from this district do suggest a reasonable rate for Kazerounian.
                                  21   Several decisions have held that $500 an hour was a reasonable rate for Steve Mikhov, a partner at
                                  22   the Knight Law Firm who specializes in consumer law and was admitted to the California Bar in
                                  23   2003. See, e.g. Bratton v. FCA US LLC, No. 17-cv-01458, 2018 WL 5270581, at *4–5 (N.D. Cal.
                                  24   Oct. 22, 2018); see also Obrien, 2019 WL 5295066, at *5. Given Mikhov’s similar qualifications,
                                  25   and based on its own experience, the Court finds that $500 an hour is a reasonable rate for
                                  26
                                  27   2
                                         Plaintiffs’ reply states that the requested rate for Kazerounian is $705 an hour. Reply at 10. The
                                  28   discrepancy is both unexplained and irrelevant, since, as explained below, neither rate is
                                       reasonable.
                                                                                            4
                                        Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 5 of 16




                                   1   Kazerounian as well.

                                   2                  2.      Ellen Turnage.
                                   3          Plaintiffs initially requested a rate of $400 an hour for Turnage, which Volkswagen did not
                                   4   oppose. Johnson Fee Mot. at 7; Opp’n at 19–20. Turnage graduated from the University of San
                                   5   Diego School of Law in 1995. Johnston Turnage Decl. ¶ 20. A rate of $400 an hour appears
                                   6   eminently reasonable compared with rates approved for attorneys with comparable or lesser
                                   7   experience in this district. See, e.g. Obrien, 2019 WL 5295066, at *6 (finding $400 an hour a
                                   8   reasonable rate for a Knight Law Group associate admitted to practice law in 2003).
                                   9          In their reply, Plaintiffs request that the Court “increase [Turnage’s] hourly fee rate to $600
                                  10   an hour.” Reply at 14. Plaintiffs’ request for a higher rate is rejected because it is waived. See
                                  11   United States v. Patterson, 230 F.3d 1168, 1172 n.3 (9th Cir. 2000).
                                  12
Northern District of California




                                                      3.      Sara Khosroabadi.
 United States District Court




                                  13
                                              The requested rate for Khosroabadi is $295 an hour. See Johnston Fees Report (dkt. 6903-
                                  14
                                       2) at 7. Volkswagen suggests reducing this rate to nothing, or in the alternative $200 an hour,
                                  15
                                       because Plaintiffs initially failed to provide any information regarding Khosroabadi’s experience
                                  16
                                       or credentials. Opp’n at 21 & n.16. Plaintiffs have since submitted evidence that Khosroabadi
                                  17
                                       was admitted to practice in California in 2014 and that other courts in California have approved
                                  18
                                       her requested rate of $295 an hour. Khosroabadi Decl. (dkt. 7012-2) ¶¶ 8, 14–15. Because that
                                  19
                                       rate is in line with those approved by other Northern District of California decisions for attorneys
                                  20
                                       with comparable experience, Khosroabadi’s requested rate is approved. See, e.g. Obrien, 2019
                                  21
                                       WL 5295066, at *5 (finding $325 an hour a reasonable rate for a lawyer admitted to practice law
                                  22
                                       in 2016).
                                  23
                                                      4.      Anthony Chester.
                                  24
                                              As with Khosroabadi, Plaintiffs initially provided no evidence of Chester’s experience or
                                  25
                                       qualifications. Volkswagen argues his rate should therefore be reduced to nothing. Opp’n at 21.
                                  26
                                       Plaintiffs do not disagree; their reply agrees to remove his hours from their requests for fees. See
                                  27
                                       Reply at 15.
                                  28
                                                                                         5
                                           Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 6 of 16




                                   1                  5.      Non-attorney staff.

                                   2           Plaintiffs seek fees for the work of various non-attorney staff, at rates ranging from $125 to

                                   3   $200 an hour. See Johnston Fees Report at 2, 8–10. Volkswagen requests that the requested rates

                                   4   for non-attorney staff be reduced to $75 an hour. Opp’n at 21–22. It bases this suggestion on a

                                   5   recent Northern District of California decision approving a requested rate of $75 for a paralegal

                                   6   who had worked for the plaintiffs’ firm for two years. See Base v. FCA US LCC, No. 17-cv-

                                   7   01532-JCS, 2019 WL 4674368, at *5 (N.D. Cal. Sept. 25, 2019).

                                   8           But approving a $75 an hour rate for a single paralegal hardly establishes that rate as the

                                   9   norm for paralegals in this area. Assessing a reasonable rate is made yet more difficult by the fact

                                  10   that Plaintiffs provide no information about non-attorney staff members’ experience or

                                  11   qualifications, and sometimes request different rates for the same employee. Compare Walker

                                  12   Fees Report (dkt. 6904-2) at 8 (requested rate of $125 an hour for Ronza Lien), with Johnston
Northern District of California
 United States District Court




                                  13   Fees Report at 8 (requested rate of $200 an hour for Ronza Lien). Because Plaintiffs have not met

                                  14   their burden of showing that the requested rates for these staff members are reasonable, and there

                                  15   is insufficient evidence to determine a reasonable rate based on the Court’s own experience, the

                                  16   Court declines to award fees for work billed by non-attorney staff.3 See Obrien, 2019 WL

                                  17   5295066, at *5.

                                  18           B.     Multiplier
                                  19           California courts sometimes adjust the lodestar amount with a multiplier. Ketchum v.
                                  20   Moses, 24 Cal. 4th 1122, 1132 (Cal. 2001). Factors relevant to whether to apply a multiplier
                                  21   include “(1) the novelty and difficulty of the questions involved, (2) the skill displayed in
                                  22   presenting them, (3) the extent to which the nature of the litigation precluded other employment by
                                  23   the attorneys, [and] (4) the contingent nature of the fee award.” Id.
                                  24           Plaintiffs request a 1.50 multiplier (or 50% enhancement), see Johnston Fees Mot. at 13–
                                  25   14, which Volkswagen opposes, Opp’n at 22–24. The Court concludes that no multiplier is
                                  26
                                  27   3
                                         Many of these hours are not compensable for the additional reason that they were recorded to
                                  28   purely clerical tasks. See Nadarajah v. Holder, 569 F.3d 906, 921 (9th Cir. 2009); see also
                                       Johnston Fees Report; Walker Fees Report.
                                                                                        6
                                        Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 7 of 16




                                   1   warranted. Contrary to Plaintiffs’ assertion that an upward multiplier is warranted “[b]ased on

                                   2   counsel’s knowledge. [sic] experience and guidance,” Reply at 13, those factors are not present

                                   3   here. Given the fact that Volkswagen conceded liability and contested only Plaintiffs’ harm, see,

                                   4   e.g. VW Answer (dkt. 6799), and that Plaintiffs’ settled their claims before any significant

                                   5   motions practice, see Walker Notice of Acceptance (dkt. 6803), Johnston Notice of Acceptance

                                   6   (dkt. 6804), it cannot be said that the case involved particularly novel or difficult questions,

                                   7   required skill in presenting the issues, or “precluded other employment by the attorneys.” Indeed,

                                   8   as to the last point, Plaintiffs’ law firm represented hundreds of other opt-out plaintiffs in cases

                                   9   against Volkswagen. See Monahan Decl. (Johnston dkt. 10-11) ¶¶ 10, 12.

                                  10          That leaves only the contingent nature of the fee award. Volkswagen conceding liability

                                  11   substantially reduced the risk that Plaintiffs would not recover. That being said, the outcome of

                                  12   the Bellwether Trial, where several plaintiffs recovered no damages and no plaintiffs succeeded on
Northern District of California
 United States District Court




                                  13   a CLRA or Song-Beverly Act claim, demonstrates that there was some risk Plaintiffs’ counsel

                                  14   would not recover fees from Volkswagen. See Omnibus Order re: Bellwether Trial (dkt. 7346) at

                                  15   5, Phase One Jury Verdict (dkt. 7251), Order re: MSJ (dkt. 7093) at 1. Plaintiffs’ point out that

                                  16   their counsel fronted the costs for litigation for several years. Reply at 13–14. But other decisions

                                  17   in this district have rejected similar arguments, holding that the delayed payment and risk

                                  18   associated with representation on a contingent basis were adequately reflected in the attorneys’

                                  19   reasonable hourly rates, and did not warrant upward adjustment on their own. See, e.g. Obrien,

                                  20   2019 WL 5295066,at *6. The Court agrees with those decisions and adopts their reasoning here.

                                  21   Plaintiffs’ counsel litigated a straightforward case to an early settlement. The moderate risk that

                                  22   they would not be awarded fees is adequately reflected by the unadjusted lodestar amount.

                                  23          C.      Reasonable Hours
                                  24          Courts should exclude from a fee request any hours not “reasonably expended,” including
                                  25   those that are “excessive, redundant, or otherwise unnecessary.” Jankey v. Poop Deck, 537 F.3d
                                  26   1122, 1132 (9th Cir. 2008) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).
                                  27   “Ultimately, a ‘reasonable’ number of hours equals the number of hours which could reasonably
                                  28
                                                                                          7
                                        Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 8 of 16




                                   1   have been billed to a private client.” Gonzalez v. City of Maywood, 729 F. 3d 1196, 1202 (9th

                                   2   Cir. 2013) (internal quotation marks and alterations omitted). Volkswagen objects that a number

                                   3   of Plaintiffs’ claimed hours do not meet this standard.

                                   4                  1.      Unnecessary.
                                   5          Volkswagen identifies four categories of hours it believes to be unreasonable because the
                                   6   work was unnecessary.
                                   7
                                                              a.     Work after acceptance of the Rule 68 offers.
                                   8
                                              Volkswagen argues that any work unrelated to accepting the Rule 68 offers or pursuing the
                                   9
                                       instant fee motions became unnecessary once Plaintiffs communicated to their counsel that they
                                  10
                                       wished to accept the offers. Opp’n at 10–11. But whether this point warrants a deduction depends
                                  11
                                       on when Plaintiffs told their counsel they wished to accept the offers.
                                  12
Northern District of California




                                              Based on their fee report, Volkswagen thinks the Walkers told their lawyers they would
 United States District Court




                                  13
                                       accept the Rule 68 offer on October 6, 2019. Id. at 9 & n.7. In fact, the Walkers’ fee report
                                  14
                                       indicates that on October 6, they told their lawyers they would accept the offer if they could keep
                                  15
                                       their repaired car. Walker Fee Report at 6. Turnage promised to investigate the matter and get
                                  16
                                       back to them. Id. The next day, Turnage learned that a repair had been available all along. Id. at
                                  17
                                       7. She did not communicate that information to her clients until October 10, when she told them
                                  18
                                       they both needed to agree on whether to accept or reject the offer by “Monday/Tuesday” (October
                                  19
                                       14 or 15, assuming she meant the following Monday or Tuesday). Id. And indeed, it was only on
                                  20
                                       October 15 that Turnage drafted a letter regarding the Walkers’ acceptance of the Rule 68 offer.
                                  21
                                       Id. Volkswagen points out that Turnage began drafting the instant fee motion on October 7,
                                  22
                                       Opp’n at 9 n.7, but that does not mean the Walkers had accepted the Rule 68 offer or that it was
                                  23
                                       unnecessary to prepare for subsequent litigation. Because the fee reports support Plaintiffs’
                                  24
                                       contention that the Walkers did not agree to accept the Rule 68 offer until October 15, hours
                                  25
                                       expended in anticipation of subsequent litigation up to and on that date were reasonable.
                                  26
                                              Volkswagen’s similar argument regarding Johnston runs into the same problem. It asserts
                                  27
                                       that he must have communicated his intent to accept the Rule 68 offer to his counsel by October
                                  28
                                                                                         8
                                        Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 9 of 16




                                   1   12, because Turnage began drafting the instant fee motion on October 13. Opp’n at 9 n.7. This

                                   2   makes no sense, even if one accepts Volkswagen’s theory that Turnage could not have begun

                                   3   drafting a fee motion before her clients accepted a settlement offer. Johnston could have

                                   4   communicated his intent to accept on October 13, with Turnage starting work on the fees motion

                                   5   immediately thereafter. And in any event, the Court rejects Volkswagen’s theory that work on the

                                   6   fee motion is a tell-tale sign that the Rule 68 offer had been accepted. The only tell-tale sign that

                                   7   Turnage knew Johnston was going to accept the offer was her drafting a letter regarding his

                                   8   acceptance—which the fee report indicates happened on October 15. Johnston Fee Report at 7.

                                   9   For the reasons explained above, work in preparation for potential litigation up to and on that date

                                  10   was reasonable.

                                  11                          b.      Remand motion.
                                  12          Volkswagen next argues that hours expended on Plaintiffs’ unsuccessful remand motion
Northern District of California
 United States District Court




                                  13   were unnecessary because the motion “in no way contributed to Plaintiffs’ ultimate success in this
                                  14   litigation.” Opp’n at 11. But “[r]are, indeed, is the litigant who doesn’t lose some skirmishes on
                                  15   the way to winning the war” for “losing is part of winning.” Cabrales v. Cty. of Los Angeles, 935
                                  16   F.2d 1050, 1053 (9th Cir. 1991). The Ninth Circuit has therefore rejected an approach that would
                                  17   “scalpel out attorney’s fees for every setback, no matter how temporary.” Id. The standard for
                                  18   reasonableness is not whether the motion was a “necessary step to the plaintiff’s ultimate victory”
                                  19   but whether the claimed hours were “reasonably spent in pursuit of the litigation.” Jacobson v.
                                  20   Persolve, LLC, No. 14-cv-00735-LHK, 2016 WL 7230873, at *11 (N.D. Cal. Dec. 14, 2016)
                                  21   (internal citations and alterations omitted). Hours expended on a losing motion should be
                                  22   excluded if it was legally or factually unrelated to the claims in the lawsuit, baseless, or otherwise
                                  23   deficient. Id.
                                  24          This standard is not met here. Although Plaintiffs’ motion to remand was unsuccessful,
                                  25   that was because fact-specific estimations of possible compensatory and punitive damages and
                                  26   attorneys’ fees suggested the amount in controversy was met. Order Denying Remand at 7–16.
                                  27   Plaintiffs’ arguments on these points were unconvincing, but not frivolous. See id.
                                  28
                                                                                          9
                                       Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 10 of 16




                                   1          However, the hours recorded for work on the remand motion are unreasonable because

                                   2   they are duplicative. The remand motion was brought on behalf of over 100 different plaintiffs, in

                                   3   more than 100 actions. See Mot. for Remand Amended Ex. 7 (dkt. 3629-1). Turnage record six

                                   4   hours for the remand motion to Johnston and 11.3 hours to the Walkers. See Mot. at 11. It is not

                                   5   credible to believe spent spent a comparable amount of time working on the remand motion for

                                   6   each of the actions her firm sought to have remanded. it is far more likely she spent 17.3 hours

                                   7   total working on the remand motion. These hours are therefore duplicative of work done on

                                   8   behalf of other clients and must be reduced accordingly. The hours recorded for Turnage’s work

                                   9   on the remand motion are reduced to 0.2 for Johnston and the Walkers each.

                                  10                         c.      Reviewing fact sheets.
                                  11          Volkswagen complains that on October 3, 2019, Turnage spent 5.5 hours reviewing
                                  12   deficiencies Volkswagen had identified in Plaintiffs’ fact sheets. Volkswagen argues convincingly
Northern District of California
 United States District Court




                                  13   that this work was unnecessary because Turnage had already spent time the previous summer
                                  14   reviewing the fact sheets with Plaintiffs. Opp’n at 12. Turnage’s recorded hours are reduced by
                                  15   2.6 and 2.9 hours for Johnston and the Walkers, respectively.
                                  16
                                                             d.      Work related to the Bosch settlement.
                                  17
                                              Finally, Volkswagen correctly contends that hours Turnage spent on work related to the
                                  18
                                       Bosch settlement were unnecessary to this litigation. Id. at 12–13. Bosch is not a defendant in
                                  19
                                       this matter, and Plaintiffs’ only serious counterargument is that this work was necessary to decide
                                  20
                                       whether to add Bosch as a defendant or to participate in the Bosch class settlement (which they
                                  21
                                       ultimately did). Id. at 6–7. That only demonstrates the absurdity of billing these hours to
                                  22
                                       Volkswagen. Plaintiffs want Volkswagen to pay for legal work that ultimately led Plaintiffs to
                                  23
                                       participate in a separate settlement with a different party. Their argument that they might have
                                  24
                                       added Bosch as a defendant only highlights the fact that they did not, meaning that Bosch cannot
                                  25
                                       pay for any fees sought in the instant motions. No fees will be awarded for the hours Turnage
                                  26
                                       expended on work related to the Bosch settlements (1.9 hours for Johnston and 3.5 hours for the
                                  27
                                       Walkers).
                                  28
                                                                                        10
                                       Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 11 of 16




                                   1                    2.      Duplicative, inefficient, or excessive.

                                   2             Volkswagen has identified some of the work Plaintiffs’ counsel did as duplicative,

                                   3   inefficient, or excessive, mostly because it replicated work done on behalf of other opt-out

                                   4   plaintiffs represented by the same law firm.

                                   5                            a.     Initial complaints.
                                   6             Turnage recorded three hours for drafting Johnston’s initial complaint and 3.4 hours for
                                   7   drafting the Walkers’. Johnston Fee Report at 3; Walker Fee Report at 2. But the two complaints
                                   8   are virtually identical, both to each other, see generally Monahan Decl. Ex. 1 (Johnston dkt. 10-
                                   9   12), and to the other fifty complaints Turnage’s firm filed in California state court in the spring
                                  10   and summer of 2016, see Monahan Decl. ¶ 10; see also, e.g. Monahan Decl. Ex. 5 (Johnston
                                  11   dkt. 10-16). Given these similarities, the claimed hours for drafting the initial complaints are
                                  12
Northern District of California




                                       unreasonable.
 United States District Court




                                  13             Plaintiffs respond that this time was necessary to conduct factual research. Reply at 1.
                                  14   This argument rings hollow, given the limited factual differentiation between the various
                                  15   complaints. Plaintiffs also attempt to distinguish Volkswagen’s authorities. Id. at 1–2. But those
                                  16   attempts do not undermine the basic principle that unreasonably duplicative work cannot be
                                  17   charged to one’s opponent. The hours Turnage spent drafting the initial complaints are reduced to
                                  18   half an hour for Johnston and the Walkers each. ME2 Prods., Inc. v. Pumaras, 2017 WL 4707015,
                                  19   at *7 (D. Haw. Oct. 19, 2017) (substantially reducing time “spent working n this cookie-cutter
                                  20   case”).
                                  21             Additionally, Volkswagen contends, Opp’n at 14, and Plaintiffs do not contest, Reply at
                                  22   15, that the Court should reduce the Walkers’ claimed hours by an additional 0.3 hours because
                                  23   time Turnage spent refiling their initial complaint after it was rejected by the Court was inefficient.
                                  24
                                                                b.     First Amended Complaints.
                                  25
                                                 Similarly, Volkswagen argues that the hours Turnage recorded drafting Johnston and the
                                  26
                                       Walkers’ First Amended Complaints (5.5 and 17.9 hours, respectively) are unreasonable because
                                  27
                                       the FACs are substantially identical. Opp’n at 14–15; see also Monohan Decl. Ex. 2 (Johnston
                                  28
                                                                                          11
                                       Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 12 of 16




                                   1   dkt. 10-13). Volkswagen has also identified similar complaints filed by other law firms.

                                   2   Monahan Decl. ¶ 4. For the reasons explained above, Turnage’s recorded hours spent drafting

                                   3   each FAC are reduced to one hour for Johnston and the Walkers each.

                                   4                          c.     Fee motions.
                                   5          Volkswagen contends that it was unreasonable for Turnage to spend 6.2 and 5.8 hours
                                   6   preparing Johnston and the Walkers’ fee motions, respectively. Opp’n at 15. The instant motions
                                   7   are virtually identical. Compare Johnston Fee Motion, with Walker Fee Motion. Plaintiffs claim
                                   8   that the time-consuming work in preparing a fees motion is not writing the briefs but verifying and
                                   9   preparing the fee records. Reply at 3–4. The Court finds that this explanation does not justify the
                                  10   amount of time attributed to preparing the instant motions. The hours spent preparing Plaintiffs
                                  11   fee motions are reduced to two hours each for Johnston and the Walkers.
                                  12
Northern District of California




                                                              d.     April 17–18, 2018 mediation.
 United States District Court




                                  13
                                              Kazerounian recorded 10.9 hours to Johnston and the Walkers each for preparing for,
                                  14
                                       traveling to, and attending the April 2018 mediation before Judge Corley. Johnston Fee Report at
                                  15
                                       2; Walker Fee Report at 2. Volkswagen points out that at the time, Kazerounian’s firm
                                  16
                                       represented drivers with 269 TDI vehicles, just two of which were owned by these Plaintiffs.
                                  17
                                       Monahan Decl. ¶ 12. Plaintiffs do not respond to this point, other than a few general, unsupported
                                  18
                                       arguments that “if defendants want costs or fees apportioned, they have the burden of specifically
                                  19
                                       identifying those items, the dates each plaintiffs settled, and the number of individuals involved in
                                  20
                                       litigation during any relevant time frame.” Reply at 7. Even accepting that position, Volkswagen
                                  21
                                       has done exactly that. The Court will award each Plaintiff fees for only 0.1 hours worth of the
                                  22
                                       time Kazerounian spent on preparing for and attending the April 2018 mediation. That requires a
                                  23
                                       10.8 hour reduction of Kazerounian’s claimed time for Johnston and the Walkers each.
                                  24
                                                              e.     May 10, 2019 case management conference.
                                  25
                                              A similar analysis applies to the Walkers’ claimed 4.45 hours for Kazerounian to travel to
                                  26
                                       and attend a May 9, 2019, case management conference. See Walker Fee Report at 2.
                                  27
                                       Volkswagen suggests deducting the entirety, because there was no CMC on May 9 and no record
                                  28
                                                                                        12
                                       Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 13 of 16




                                   1   of Kazerounian attending the May 10 CMC. Opp’n at 16. But Plaintiffs credibly explain that

                                   2   Kazerounian simply mistyped the date and the record supports their contention that Kazerounian

                                   3   made no appearance due to the sheer number of lawyers in the courtroom that day. See Reply at

                                   4   7; see also Transcript of May 10, 2019 Proceedings (dkt. 6310) at 3:12–16 (Court declined to have

                                   5   opt-out lawyers state their appearances because “That will be most of the people in the

                                   6   courtroom.”).

                                   7          But these hours will still be reduced to 0.2 hours for Johnston and the Walkers each,

                                   8   because at the time of the May 10 CMC Kazerounian’s law firm represented thirty-six opt-out

                                   9   plaintiffs. See Appendix 1: Remaining Consumer Actions (dkt. 6237-1).

                                  10                   3.     Travel.
                                  11          Volkswagen asserts that travel time should be reduced by 50%. Opp’n at 18–19.
                                  12
Northern District of California




                                       Numerous courts have applied this rule, including in this circuit. See, e.g. Celestine v. FCA US
 United States District Court




                                  13   LLC, No. 2:17-cv-0597 - JLT, 2019 WL 4274092, at *7 (E.D. Cal. Sept. 10, 2019) (collecting
                                  14   cases). Plaintiffs cite only one ostensibly contrary authority: a bankruptcy case from 1991 that
                                  15   acknowledged that other courts reduced travel time by half. See Reply at 8. That authority is
                                  16   unpersuasive, especially because it has become significantly more feasible to work while traveling
                                  17   since 1991. Travel time will be reduced by 50%.
                                  18          Kazerounian records ten hours for Johnston and five hours for the Walkers traveling to and
                                  19   from San Francisco on September 12 and 13, 2019. Johnston Fee Report at 2; Walker Fee Report
                                  20   at 2. Fifteen hours to fly to San Francisco from Orange County and back again is not reasonable.
                                  21   The total travel time is reduced to six hours. Those hours are split equally between the Plaintiffs,
                                  22   and reduced by 50%, for a total of 1.5 hours each (or a 8.5 hour reduction for Johnston and 3.5
                                  23   hour reduction for the Walkers).
                                  24          As noted above, Kazerounian also recorded travel time for the mediation and CMC.
                                  25   Because the Court has already substantially reduced the hours associated with those events, and it
                                  26   would be difficult to parse the remainder between preparation, attendance, and travel, there is no
                                  27   need to apply a 50% reduction to that travel time.
                                  28
                                                                                        13
                                       Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 14 of 16




                                   1                  4.      Clerical tasks.

                                   2          Clerical tasks such as “filing, transcript, and document organization time” are not

                                   3   compensable, regardless of who completes them. Nadarajah, 569 F.3d at 921. Courts in this

                                   4   circuit have held that “printing and saving documents, calendaring deadlines, and reviewing the

                                   5   documents and discovery previously received . . . to prepare a trial folder,” are incompensable

                                   6   clerical tasks, Celestine, 2019 WL 4274092, at *8, while “preparing pleadings, reviewing client

                                   7   files, drafting deposition subpoenas, coordinating production of documents, and reviewing trial

                                   8   exhibit binders and deposition transcripts” are not, Forouzan, 2019 WL 856395, at *6. The parties

                                   9   dispute what recorded hours represent purely clerical work. Compare Opp’n at 17, with Reply at

                                  10   8–9.

                                  11          Most but not all of the hours Volkswagen identifies as purely clerical will be deducted.

                                  12   Turnage records time for tasks such as mailing and emailing documents, attaching documents to
Northern District of California
 United States District Court




                                  13   file, and receiving letters. See Opp’n App’x I (Johnston dkt. 10-9). No fees will be awarded for

                                  14   hours recorded to these purely clerical tasks.

                                  15          Plaintiffs specifically defend only two of the entries Volkswagen identifies as purely

                                  16   clerical. See Reply at 8. They are correct that reviewing and revising billing and costs is not

                                  17   purely clerical. But receiving court orders is purely clerical, and no fees will be awarded for hours

                                  18   attributed to this task. Reviewing the Court’s orders would be a different matter, but the

                                  19   challenged entries indicate receipt only. See Opp’n App’x I. The Court has identified only one

                                  20   other entry that Volkswagen incorrectly identifies as purely clerical: reviewing proof of service of

                                  21   the Walkers’ complaint for filing with the Superior Court. See id.

                                  22          In sum, the Court will deduct 2.5 of Turnage’s recorded hours for Johnston and 2.4 of her

                                  23   recorded hours for the Walkers on this basis.

                                  24                  5.      Estimated time.
                                  25          Volkswagen challenges Plaintiffs’ estimated hours for drafting a reply and attending a
                                  26   possible hearing for the instant motions. Opp’n at 18. Even assuming Volkswagen is correct that
                                  27   anticipated time is not compensable, Plaintiffs now specify that “Johnston incurred 7.15 hours to
                                  28
                                                                                        14
                                       Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 15 of 16




                                   1   draft the reply and Walkers incurred 6.55 hours.” Reply at 9. No time will be incurred preparing

                                   2   for, traveling to, or attending a hearing, since none is necessary. Additionally, the Court finds that

                                   3   13.7 hours is not a reasonable amount of time to spend preparing the joint reply filed on behalf of

                                   4   both Johnston and the Walkers. Turnage’s recorded hours for working on the reply are reduced to

                                   5   six total, split evenly between Johnston and the Walkers (for deductions of 4.15 and 3.55 hours,

                                   6   respectively).

                                   7                    6.      Unexplained time.
                                   8          Volkswagen challenges a 1.6 hour entry recorded to the Walkers by Turnage for “TC with
                                   9   Attorney Dalton.” Its complaint is that there is no explanation of what was discussed. Opp’n at
                                  10   18. In reply, Plaintiffs explain that the call “related to the two cases which were part of the
                                  11   Bellwether trials, Johnston and Walkers.” Reply at 9. It appears that the call was some sort of
                                  12
Northern District of California




                                       brainstorming session or strategic consultation. The Court finds the time spent on the call
 United States District Court




                                  13   reasonable and will not deduct it.
                                  14
                                              D.        Costs
                                  15
                                              Costs, like fees, are reviewed for reasonableness. See Obrien, 2019 WL 5295066, at *7.
                                  16
                                       Volkswagen challenges three categories of costs. First, $500 for each Plaintiff for potential travel
                                  17
                                       to attend a hearing on the instant motion. Johnston Turnage Decl. ¶ 32; Johnston Fee Mot. at 16;
                                  18
                                       Walker Fee Mot. at 16. Plaintiffs no longer seek these costs in their reply, they instead suggest
                                  19
                                       that if a hearing is held they will seek their travel expenses after they are incurred. No hearing will
                                  20
                                       be held, so these costs will not be awarded.
                                  21
                                              Second, Johnston has claimed a $429 hotel cancellation fee. Johnston Bill of Costs
                                  22
                                       (dkt. 6903-4) at 6. This cost is not reasonable and will not be awarded.
                                  23
                                              Finally, Johnston claims $48.71 and the Walkers claim $48.70 for “Miscellaneous VW
                                  24
                                       Costs.” Johnston Bill of Costs at 5; Walker Bill of Costs (dkt. 6904-4) at 5. In reply, Plaintiffs
                                  25
                                       explain that these expenses were incurred in connection with the April 2019 settlement hearing,
                                  26
                                       that they were unfortunately labeled “miscellany,” and that there is no way to override the label
                                  27
                                       now. Reply at 14–15. This explains why these costs are labeled “miscellaneous,” but not what
                                  28
                                                                                         15
                                       Case 3:15-md-02672-CRB Document 7377 Filed 04/30/20 Page 16 of 16




                                   1   they were, so they will not be awarded.

                                   2   IV.    CONCLUSION
                                   3          For the foregoing reasons, Johnston is awarded $22,234.50 in fees and $635.46 in costs,
                                   4   and the Walkers are awarded $19,540.50 in fees and $584.85 in costs.
                                   5          IT IS SO ORDERED.
                                   6          Dated: April 30, 2020
                                   7                                                       CHARLES R. BREYER
                                                                                           United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      16
